Mr. Chief Justice Walker delivered the opinion of the Court: It appears that appellant gave to appellee an order on one Buchanan, a liquor dealer in Chicago, for one hundred dollars’ worth of liquors. That appellee gave for the order, a horse and his note for twenty dollars, which seems to have been transferred and subsequently paid. Appellee presented the order and obtained liquors, but being dissatisfied with their quality and regarding them worthless, he returned them to Buchanan, who returned the order to appellee, who offered to return it to appellant, but he refused to receive it or restore the property and money to appellee. He claims that in procuring the return of the order from Buchanan, he acted under the direction of appellant, who promised if appellee would procure its return he would pay the money to appellee. And we think the evidence warrants the conclusion that such a promise was made. Johnson testified that appellant said to him, whilst he was in charge of appellee’s business, if he would obtain the return of the order he would make it all right. And that he communicated the proposition to ajapellee, before it was returned to him by Buchanan. Munson testified that appellant told appellee that “ if he would get the order back he would put them through.” This witness also testified, that appellant stated to appellee after the liquors had been returned to Chicago, that if appellee would get the order back he would make them do what was right, titowell testified, that appellee said to appellant, “you said if I would get the order back you would make it all right. Then I went into Chicago and got the order back and you would not take it, and now you won’t give me the horse, or pay me for the order.” Which was not denied by appellant. This evidence, when all considered together, is abundantly sufficient to justify the finding of the court below. It may be, and no doubt is true, that appellant was not bound to take the order back on appellee’s failing to get such liquors as he desired, as there was no protest or refusal to pay by Buchanan. That was a matter between appellee and Buchanan. If the latter imposed upon the former he had his remedy against Buchanan, but appellant, by inducing appellee to procure a return of the order, rendered himself liable to pay it, according to his promise. The obtaining of the order, and the release of Buchanan, clearly formed a consideration to support the promise, and render appellant liable. There was such a delay in the payment of the money as warranted the court below in allowing interest on the claim. We perceive no error in the record, and the judgment of the court below must therefore be affirmed. Judgment affirmed.